Name: Council Decision 2012/329/CFSP of 25Ã June 2012 extending the mandate of the European Union Special Representative or the Horn of Africa
 Type: Decision
 Subject Matter: international affairs;  Africa;  EU institutions and European civil service
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/62 COUNCIL DECISION 2012/329/CFSP of 25 June 2012 extending the mandate of the European Union Special Representative or the Horn of Africa THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 8 December 2011, the Council adopted Decision 2011/819/CFSP (1) appointing Mr Alexander RONDOS as the European Union Special Representative (EUSR) for the Horn of Africa. The EUSRs mandate is to expire on 30 June 2012. (2) The mandate of the EUSR should be extended for a further period of 12 months. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Alexander RONDOS as the EUSR for the Horn of Africa is hereby extended until 30 June 2013. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). For the purposes of the mandate of the EUSR, the Horn of Africa is defined as comprising the Republic of Djibouti, the State of Eritrea, the Federal Democratic Republic of Ethiopia, the Republic of Kenya, Somalia, the Republic of the Sudan, the Republic of South Sudan and the Republic of Uganda. For issues with broader regional implications, including piracy, the EUSR shall engage with countries and regional entities beyond the Horn of Africa, as appropriate. In view of the need for a regional approach to the inter-related challenges facing the region, the EUSR for the Horn of Africa shall work in close consultation with the EUSR for Sudan and South Sudan who shall retain primary responsibility for those two countries. Article 2 Policy objectives 1. The mandate of the EUSR shall be based on the policy objectives of the Union in relation to the Horn of Africa as set out in its strategic framework adopted on 14 November 2011 to contribute actively to regional and international efforts to achieve lasting peace, security and development in the region. The EUSR shall furthermore aim to enhance the quality, intensity, impact and visibility of the Unions multi-faceted engagement in the Horn of Africa. 2. Priority shall continue to be given to Somalia, to the regional dimensions of the conflict and to piracy which has its root causes in the instability of Somalia. 3. With regard to Somalia, the Unions policy objectives aim, through the coordinated and effective use of all its instruments, to promote a return for Somalia and its people to a path of peace and prosperity. To that end, the Union supports the role of the United Nations (UN) in facilitating a credible and inclusive Somali-led political process and will continue to contribute actively, together with regional and international partners, to the implementation of the Djibouti Peace Agreement and its post-transition arrangements. 4. Regarding piracy, the EUSRs role shall be to contribute to developing and implementing a coherent, effective and balanced Union approach to piracy originating in Somalia, encompassing all aspects of Union action, particularly in the political, security and development areas and to be the Unions key interlocutor on piracy for the international community, including the Eastern and Southern Africa and Indian Ocean (ESA/IO) region. Article 3 Mandate 1. In order to achieve the Unions policy objectives in relation to the Horn of Africa, the mandate of the EUSR shall be to: (a) engage with all relevant stakeholders of the region, governments, existing regional authorities, international and regional organisations, civil society and diasporas, with a view to furthering the Unions objectives and contribute to a better understanding of the role of the Union in the region; (b) represent the Union in relevant international fora, as appropriate, and ensure visibility for Union support to crisis management and prevention; (c) encourage and support effective political cooperation and economic integration in the region through the Unions partnership with the African Union (AU) and sub-regional organisations; (d) contribute to the implementation of the Unions policy towards the Horn of Africa, in close cooperation with the European External Action Service (EEAS), Union delegations in the region and the Commission; (e) with regard to Somalia, and working in close coordination with relevant regional and international partners, contribute actively to actions and initiatives leading to the implementation of the Djibouti Peace Agreement and its post-transition arrangements, supporting institution-building, the rule of law, and the establishment of capable governance structures at all levels; improving security; promoting justice, national reconciliation and respect for human rights; improving humanitarian access, especially in South-Central Somalia through appropriate advocacy activities regarding respect for international humanitarian law; and safeguarding compliance with the humanitarian principles of humanity, neutrality, impartiality and independence; (f) maintain close and active cooperation with the United Nations Secretary-General Special Representative for Somalia, participate in the work of the International Contact Group for Somalia and other relevant fora, and promote a coordinated and coherent international approach towards Somalia, including, through the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia), EUNAVFOR Atalanta, EUCAP Nestor and the Unions continued support to the African Union Mission in Somalia (AMISOM), working closely with Member States; (g) closely follow the regional dimension of the Somali crisis, including terrorism, arms smuggling, refugee and migration flows, and maritime security, piracy and related financial flows; (h) regarding piracy, maintain an overview of all Union actions within the EEAS, the Commission and Member States, and maintain regular high level political contacts with the countries in the region affected by piracy originating in Somalia, the regional organisations, the UN Contact Group on Piracy off the Coast of Somalia, the UN and other key actors in order to ensure a coherent and comprehensive approach to piracy and to ensure the Unions key role in the international efforts to fight piracy. This includes the Unions active support to regional maritime capacity-building and for the judicial treatment of pirates, and ensuring that the root causes of piracy within Somalia are adequately addressed. It also includes continued support to the ESA/IO region in the implementation of its counter piracy strategy and action plan as well as the Djibouti Code of Conduct; (i) follow political developments in the region and contribute to the development of the Union policy towards the region, including in relation to the Ethiopia-Eritrea border issue and implementation of the Algiers Agreement, the Nile Basin initiative and other concerns in the region that impact on its security, stability and prosperity; (j) follow closely the trans-boundary challenges affecting the Horn of Africa, including any political and security consequences of humanitarian crises; (k) contribute to the implementation of the Unions human rights policy in the Horn of Africa, including the EU Guidelines on human rights, in particular the EU Guidelines on Children and Armed Conflict as well as on violence against women and girls and combating all forms of discrimination against them, and the Unions policy on Women, Peace and Security, including by monitoring and reporting on developments as well as formulating recommendations in this regard. 2. For the purpose of the fulfilment of the mandate, the EUSR shall, inter alia: (a) advise and report on the definition of Union positions in international fora, as appropriate, in order to promote proactively the Unions comprehensive policy approach towards the Horn of Africa; (b) maintain an overview of all activities of the Union and cooperate closely with all relevant Union delegations; (c) establish a presence in Mogadishu. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the EEAS and its relevant departments. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 July 2012 to 30 June 2013 shall be EUR 4 900 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSRs mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy and security issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and the staff of the EUSR The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of the EUSRs staff shall be agreed with the host country/countries, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of the EUSRs team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). Article 9 Access to information and logistical support 1. Member States, the Commission, the EEAS and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or the Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with the mandate and the security situation in the geographical area of responsibility, for the security of all personnel under the EUSRs direct authority, in particular by: (a) establishing a mission-specific security plan based on guidance from the EEAS, including mission-specific physical, organisational and procedural security measures, governing the management of the secure movement of personnel to, and within, the mission area, as well as the management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of the EUSRs team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented, and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the progress report and the report on the implementation of the mandate. Article 11 Reporting 1. The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report to Council working parties as necessary. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. 2. The EUSR shall report on the best way of pursuing Union initiatives, such as the contribution of the Union to reforms, and including the political aspects of relevant Union development projects, in coordination with Union delegations in the region. Article 12 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Unions action and shall help ensure that all Union instruments and Member States actions are engaged consistently, to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of Union delegations and of the Commission, as well as those of other EUSRs active in the region, in particular with the EUSR for Sudan and South Sudan and the EUSR to the AU. The EUSR shall provide Member States missions and Union delegations in the region with regular briefings. 2. In the field, close liaison shall be maintained with the Heads of Union delegations and Member States Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR, in close coordination with the relevant Union delegations, shall provide local political guidance to the Force Commander of EUNAVFOR Atalanta, the Mission Commander of EUTM Somalia and the Head of EUCAP Nestor. The EUSR, the EU Operation Commanders and the Civilian Operation Commander shall consult each other as required. 3. The EUSR shall closely cooperate with the authorities of the countries involved, the UN, the AU, the Intergovernmental Authority on Development (IGAD), other national, regional and international stakeholders, and also with civil society in the region. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report by the end of December 2012 and a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 327, 9.12.2011, p. 62. (2) OJ L 141, 27.5.2011, p. 17.